Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/EP2018/072820 08/23/2018 and claims priority to EUROPEAN PATENT OFFICE (EPO) 17187967.9 08/25/2017.
	Claims 1-3, 5-21 are pending.  
Response to Restriction/Election
2.     Applicant’s election in the reply filed on February 8, 2021 of “the reaction partners and product shown in Example 2. As per the reaction pathway shown on the right hand side of the scheme on page 8 of the specification, Example 2 reacts a compound of formula 4 wherein R3 is hydrogen (the unprotected form) with the protected boronate-containing compound of formula 7 to form a compound of formula 6. The compound of formula 7 is an acid addition salt made from trifluoroacetic acid, i.e., the trifluoroactate[sic] or TFA form of 7.”  This scheme is shown here:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The product elected appears to be generic with respect to “PG”.  None of these formula appear in claim 1 except formula 9.  Formula 9 is also generic with respect to R1. Formula 6 does not appear in any claim. Formula 6 could be an embodiment of structure 11 in claim 2, where R4 is 2,5-dichlorobenzoyl radical.  Formula 4 also does not appear in any claim, but could be an embodiment of formula 3a in claim 2 where R4 is 2,5-dichlorobenzoyl.  Applicants’ representative argues that claims 1-9, 12-14, 16-21 read on the elected species.  Claim 1 is drawn to methods of preparing products of formula 1, 1.trimer and 2, none of these compounds encompass the elected formulae and claim 1 does not read on the election.  In the interest of advancing prosecution the examiner has included claim 1 in the examination.  Claim 2 reads on the election.  Claims 3, 8, 10-11, 13-15, 17-21 do not read on the election.  Claim 3 is drawn to the formation of a different bond in the compound 12 and does not involve the elected species of starting materials.  Claim 13 depends on claim 3  and does not contain the elected species.  Claims 17-21 are drawn to a process of making compounds of formula 1 and 1.trimer.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims  1, 5-6, 9, 16  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 1, 2 and 1.trimer yet does not explain what the starting materials or the fundamental chemical basis of the process or what process is encompassed outside of “one amide bond formation step”. Since there are a number of products and multiple amide bonds and no structure is given of the reactants it is unclear what is undergoing the reactions and what scope the claim is meant to encompass.  The claim is also drawn to “and/or intermediates thereof” of undefined structure.  There is no way to determine what product compound meets the limitation “and/or intermediates thereof” since exactly what compound constitutes an intermediate for the three formula is not defined by the claim.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claims 2, 7, 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2, 7, 12, are drawn to various formula that are outside of the scope of claim 1 and none of these formula appear in the claim 1 except formula 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elliot WO 2013092834. Elliot on page 24 prepares “intermediates thereof” of claim 1 in the scheme with PPPA a compound of formula 9, to form an amide, Table C1 entry 1.004 uses the 2,5-dichlorobenzoic acid intermediate and 1-alkyl-5-aminotetrazole.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

8, or alternatively may serve as coupling partner for an amide bond forming reaction with an amine of formula 7.  As evidence that the products of Elliot meet the limitation “intermediates thereof”, the examiner submits US 6,573,262 Example 69 on column 118 shows the amino-tetrazole amide participating in a transamidation reaction which could be used to make compounds 1, 2, or 3.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

DMAP is a nitrogenous base, which meets the limitation of claim 5.  The solvent is a non-polar aprotic solvent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 5-7, 9, 12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot 8,859,504 AND Castulik 8,884,009.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art:  
Elliot teaches the reaction of the elected species of acid, compound 3a of claim 2 where R4 is 2,5-dichlorobenzoyl, with the species of elected protected amine of formula 7 at column 50 lines 36 ff:

    PNG
    media_image5.png
    369
    517
    media_image5.png
    Greyscale

The coupling is conducted with TBTU in DMF with DIPEA as base, the details of which are in column 51 lines 55 to column 52 line 11.  The reaction is described in general terms on column 23 Scheme 2, with “peptide coupling conditions” in the reaction of vii with iv, which are described as  “The peptide coupling reaction can be conducted  by prior conversion of the carboxylic acid moiety of compound ii to an  activated ester or acid halide, e.g., an O--(N-hydroxysuccinnimide) ester,  followed by treatment with compound i. Alternatively, the activated ester can  be generated in situ by contacting the carboxylic acid with a peptide coupling  reagent.  Examples of suitable peptide coupling reagents include, without  limitation, carbodiimide reagents, e.g., dicyclohexylcarbodiimide (DCC) or  1-(3-dimethylaminopropyl)-3-ethylcarbodiimide (EDC); phosphonium reagents,  e.g., (benzotriazol-1-yloxy)tris(dimethylamino)phosphonium hexafluorophosphate  (BOP); and uronium reagents, e.g.,  O-(1H-benzotriazol-1-yl)-N,N,N',N'-tetramethyluronium tetrafluoroborate (TBTU).”  
Casutlik teaches the same coupling reaction with the same species of elected protected amine (2), which is also that of Elliot on the related boronate ester proteasome inhibitor compound, to fomr compound (4) at column 10 lines 55ff:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Reagent 8A is the reagent 9 and is discussed at column 9 lines 26 to column 10 line 35.  This reagent results in a number of advantages as discussed on column 10:
	Without limitation, the details and advantages of the present invention will be further explained on using tris-n-propyl cyclic triphosphonate  anhydride (2,4,6-triprop-1-yl-1,3,5-trioxa-2,4,6-triphosphinane-2,4,6-tri-  oxide) of formula (8A) [sometimes abbreviated herein as T3P] as the preferred  coupling agent, as this compound is commercially available, e.g. under trade  name Allesan CAP. It was found out that the compound of formula (8A) has several remarkable advantages in comparison to other coupling reagents used in bortezomib chemistry: 
 	1.  It exhibits minimal rate of epimerization during coupling;  configuration on stereogenic centres is maintained; 
 2.  It has very low toxicity and low sensitization potential; both TBTU  and DCC are very toxic compounds; 
 	3.  It can be removed after coupling reaction by simple washing with  water.  Known coupling agents and their reaction products often contaminate the  product of coupling during isolation procedures and complicated purification  processes are necessary; 
 	4.  It reacts at very mild conditions with high yield; 
 	5.  It has affordable price; 
 	6.  It is a stable product with easy handling and dosing is well soluble in common organic solvents, e.g. in ethyl acetate and/or in  acetonitrile. 


	Elliot discusses both compounds at column 20 lines 45-65 as Formula VIII-1 and VIII-15 respectively.
B)	Ascertaining the differences between the prior art and the claims at issue.
The instant claims are drawn to using an alternative peptide coupling agent in the process of Elliot.  Elliot uses TBTU, while the instant claims use tris-n-propyl cyclic triphosphonate anhydride AKA T3P.
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  
D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to perform the alternative known reagent to that of Elliot since according to Castulik there are many advantages over the other known reagents.  Over TBTU specifically there is an improvement in toxicity because T3P “has very low toxicity and low sensitization potential;” while TBTU is “very toxic.”  As can be seen in the Table on column 15 the T3P results in an increased yield over TBTU and greater purity product in the production of the related (6).

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

 This is the strongest rationale as set forth in the MPEP 2144 “II. THE EXPECTATION OF SOME ADVANTAGE IS THE STRONGEST RATIONALE FOR COMBINING REFERENCES
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”
7.	Claims 1-2, 5-7, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reitmajer WO 2016155684 A1 AND Castulik 8,884,009.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Reitmajer teaches the reaction of acid, compound 3a of claim 2 where R4 is 2,5-dichlorobenzoyl, with the species of elected protected amine of formula 7 at page 4:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

This reaction also uses TBTU as discussed on page 9 Example 2.  As discussed above Casulik uses T3P as an alternative to TBTU with various improved results.  For the same reasons as discussed above in the rejection over Elliot the use of T3P over TBTU is obvious.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID K O'DELL/Primary Examiner, Art Unit 1625